217 F.2d 158
Loren YOUNG, Appellant,v.Ralph N. EIDSON, Warden of the Missouri State Penitentiary, Appellee.
No. 15122.
United States Court of Appeals Eighth Circuit.
December 7, 1954.

Loren Young, pro se.
John M. Dalton, Atty. Gen., of Missouri, and Samuel M. Watson, Asst. Atty. Gen., of Missouri, filed brief for appellee.
Before SANBORN, WOODROUGH and JOHNSEN, Circuit Judges.
PER CURIAM.


1
The District Court on May 5, 1954, dismissed the petition of Loren Young for a writ of habeas corpus, and he has appealed. His petition shows: (1) that he is confined in the Missouri State Penitentiary under two separate five year sentences of imprisonment imposed on October 15, 1951, by a state court of Missouri, which sentences he contends were to be served concurrently, while the respondent, Warden of the Missouri State Penitentiary, contends that they are to be served consecutively; (2) that he asserts that his confinement under the Warden's construction of the sentences is illegal; and (3) that he has exhausted his state remedies.


2
There were, as the District Court pointed out in the order appealed from, several grounds for the dismissal of the petition apparent on its face, one being that neither of the sentences had been served. We think it is sufficient to say that no federal court would be warranted in injecting itself into a case such as this, which involves nothing but a question of Missouri law. Federal courts will not interfere by habeas corpus with a state in the administration of its criminal law unless fundamental rights, specially secured by the Constitution or laws of the United States, are invaded. Rogers v. Peck, 199 U.S. 425, 434, 26 S.Ct. 87, 50 L.Ed. 256; Carfer v. Caldwell, 200 U.S. 293, 296-297, 26 S.Ct. 264, 50 L.Ed. 488; United States ex rel. Kennedy v. Tyler, 269 U.S. 13, 17, 46 S.Ct. 1, 70 L.Ed. 138.


3
The petition of Young fails to show a denial of any federal right.


4
The order appealed from is affirmed.